DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 introduces “a first coupler” and “a second coupler” in lines 6 and 7, respectively, but later recites “a first coupler” and “a second coupler” again in lines 11 and 12. It is clearly understood that the second recitations are not introducing different couplers, so it is recommended that the recitations in lines 11 and 12 be replaced with --the first coupler-- and --the second coupler--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “feature that connects” and “feature”, recited in claims 7, 9, and 20 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder (in this case, “feature”) is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The term “feature” can be interpreted as a generic place holder, but it is unclear whether the limitations conveys structure or function.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet (U.S. Patent Application Publication No. 2017/0000280) in view of Barnes (U.S. Patent Application Publication No. 2010/0252211).
Regarding claim 1, Mullet discloses a drapery rod window covering system, comprising:
a lug (338);
an axle (the axle is defined by the interior portions of the bushings 342; see annotated drawing below);
the axle having a first side and a second side (the opposing sides of the axle are shown in at least Figure 35; see annotated drawing below);
the axle operatively connected to the lug (the axle defined by the bushings 342 is operatively connected to the lug by at least bearings 344);
wherein the axle is configured to rotate with respect to the lug (paragraph 0199; the axle defined by the bushings is configured to rotate about the axis defined by the lug 338);
a first bearing housing (outer portion of the bushing 342 positioned on a first side of the lug 338; see annotated drawing below) operatively connected to the first side of the axle (the bearing housing and the axle are integrally formed, which reads on an operative connection);
a second bearing housing (outer portion of the bushing 342 positioned on a second side of the lug 338; see annotated drawing below) operatively connected to the second side of the axle (the bearing housing and the axle are integrally formed, which reads on an operative connection);
a first drapery rod (12, on the first side of the lug 338) operatively connected to the first bearing housing [FIGS. 34, 35];
a second drapery rod (12, on the second side of the lug 338) operatively connected to the second bearing housing [FIGS. 34, 35];
a first coupler and a second coupler (the first and second couplers are defined by the opposing sides of the center coupler 336 shown in Figure 36 and described in paragraph 0200, positioned on opposite sides of the collar 338);
wherein the drapery rod window covering system is configured to have a first assembled state in which the first coupler and second coupler are installed in the system (paragraph 0200) and a second assembled state in which the first coupler and second coupler are not installed in the system (paragraph 0199);
wherein the first drapery rod is operatively connected to the first bearing housing adjacent the first side of the axle and the second drapery rod is operatively connected to the second bearing housing adjacent the second side of the axle (the drapery rods are connected to the respective bearing housings by the outer gear tooth arrangement on the exterior surface of the bushings 342; paragraph 0199);
wherein when the drapery rod window system is in the first assembled state, the first coupler is operatively connected to the first drapery rod, and the second coupler is operatively connected to the second drapery rod, the first drapery rod and second drapery rod rotate in unison (paragraph 0200);
wherein when the drapery rod window system is in the second assembled state, the first coupler and second coupler are not present on the axle and the first drapery rod and the second drapery rod rotate independently of one another (paragraph 0199).
Mullet does not disclose that the first and second couplers are configured to directly contact the drapery rods and are operatively connected to the first and second sides of the axle when the drapery rods are configured to rotate in unison.

    PNG
    media_image1.png
    346
    662
    media_image1.png
    Greyscale

Nonetheless, Barnes discloses a window covering system comprising an axle (180), first and second window covering operating members (roller tubes described in at least paragraph 0071), and a first coupler and a second coupler (the drive end plugs 4a are described as optional in at least paragraph 0050; either drive end plugs or free rotation end plugs may be used--in the arrangement in which the rollers are configured to rotate in unison, the drive end plugs are used); wherein the first and second couplers are configured to directly contact the first and second window covering operating members (paragraph 0080); wherein when the first coupler is operatively connected to a first side of the axle and the first window covering operating member, and the second coupler is operatively connected to a second side of the axle and the second window covering operating member, the first drapery rod and second drapery rod rotate in unison (paragraph 0095).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the couplers of Mullet to be connectable to the axle and to directly contact the drapery rods, as taught by Barnes, in order to reduce the number of parts that need to be replaced to switch the drapery rods between independent and simultaneous operating modes, so as to reduce manufacturing costs and to make operating mode switches easier; and to reduce the number of components needed for attachment of the couplers to the drapery rods while ensuring a secure connection between the couplers and the rods.
Regarding claim 2, Mullet discloses that the lug is connected to a bracket (16) which supports the lug, the first drapery rod and the second drapery rod (paragraph 0199) [FIGS. 1, 26].
Regarding claim 6, Mullet discloses that the first bearing housing has a bearing (344, positioned in the first bearing housing) that facilitates rotation and the second bearing housing has a bearing (344, positioned in the second bearing housing) that facilitates rotation (paragraph 0199).
Regarding claim 7, Mullet discloses that  the first bearing housing includes at least one first feature that connects with a second feature (interlocking gear tooth arrangements; paragraph 0199) on an interior surface (166) of the first drapery rod, and the second bearing housing includes at least one third feature that connects with a fourth feature (interlocking gear tooth arrangements; paragraph 0199) on an interior surface (166) of the second drapery rod (the gear tooth arrangement described in paragraph 0199 is shown to extend along the full length of the bushings 342 to include the portion defining the bearing housings, and engages a corresponding gear tooth arrangement on the interior surface 166 of the drapery rods).
Regarding claims 8 and 10, Mullet discloses the first and second bearing housings and first and second couplers, but does not explicitly disclose that the bearing housings and couplers are formed from a compressible material.
Nonetheless, Mullet also discloses coupling elements (174) at least partially formed of a compressible material, wherein the compressible material absorbs vibrations thereby reducing operational noises (paragraph 0101 discloses tubular members 174 formed from plastic, rubber, or composite material that serves to reduce noise of the covering).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the bearing housings and couplers of the embodiment described in paragraphs 0199-0200 and Figures 34-36 from a compressible material, as disclosed in the embodiment described in paragraph 0101, in order to provide the noise reduction and flexible tolerances for the assembly in both embodiments. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Mullet discloses that the first coupler includes at least one first feature that connects with a second feature (interlocking gear tooth arrangements; paragraph 0199) on an interior surface (166) of the first drapery rod, and the second coupler includes at least one third feature that connects with a fourth feature (interlocking gear tooth arrangements; paragraph 0199) on an interior surface (166) of the second drapery rod (the gear tooth arrangement described in paragraph 0199 is shown to extend along the full length of the bushings 342 to include the portion defining the axle, and engages a corresponding gear tooth arrangement on the interior surface 166 of the drapery rods).
Regarding claim 11, Mullet discloses a first shade (shade material described in at least paragraph 0026) operatively connected to the first drapery rod (via drive attachment elements 194 and idler attachment elements 186); a second shade (second shade material connected to the opposite second drapery rod) operatively connected to the second drapery rod; wherein when the first drapery rod is rotated the first shade is opened or closed; wherein when the second drapery rod is rotated the second shade is opened or closed (paragraph 0182).
Regarding claim 12, Mullet discloses a drapery rod window covering system, comprising:
a first drapery rod (12, on the first side of the lug 338 shown in Figure 34);
a second drapery rod (12, on the second side of the lug 338 shown in Figure 34);
a lug (338);
the lug having an axle (the axle is defined by the shaft 336 extending from sides of the lug 338);
a first coupler,
a second coupler (the first and second couplers are defined by the opposing sides of the center coupler 336 shown in Figure 36 and described in paragraph 0200, positioned on opposite sides of the collar 338),
the first drapery rod operatively connected the axle (via bearing 344 and bushing 342);
the second drapery rod operatively connected to the axle (via bearing 344 and bushing 342; on the opposite second side of the lug 338);
wherein when in a coupled state the first coupler and the second coupler are installed in the drapery rod window covering system (paragraph 0200), and the first drapery rod and the second drapery rod rotate in unison (paragraph 0200) [FIG. 36];
wherein when in an uncoupled state the first drapery rod and the second drapery rod rotate independently of one another (paragraph 0199).
Mullet does not disclose that the first and second couplers are configured to operatively connect to the axle, or that the first and second drapery rods are operatively connected to the axle through the couplers.
Nonetheless, Barnes discloses a window covering system comprising an axle (180), first and second window covering operating members (roller tubes described in at least paragraph 0071), and a first coupler and a second coupler (the drive end plugs 4a are described as optional in at least paragraph 0050; either drive end plugs or free rotation end plugs may be used--in the arrangement in which the rollers are configured to rotate in unison, the drive end plugs are used); wherein the first and second couplers are configured to operatively connect to the axle, and the first and second window covering operating members are operatively connected to the axle through the first coupler and the second coupler (paragraph 0050 discloses the use of two couplers in the form of drive end plugs, paragraph 0080 discloses connection of the couplers to the operating members, and paragraph 0092 discloses connection of the axle 180 to the couplers, which results in a connection of the operating members to the axle through the first and second couplers 4a) [FIG. 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the couplers of Mullet to be connected to the axle and to connect the drapery rods to the axle, as taught by Barnes, in order to reduce the number of parts that need to be replaced to switch the drapery rods between independent and simultaneous operating modes, so as to reduce manufacturing costs and to make operating mode switches easier; and to reduce the number of components needed for attachment of the couplers to the drapery rods while ensuring a secure connection between the couplers and the rods.
Regarding claim 13, Mullet discloses that in a coupled state a first coupler is operatively connected to the first drapery rod and the second coupler is operatively connected to the second drapery rod (the first and second couplers are defined by the opposing sides of the center coupler 336 shown in Figure 36 and described in paragraph 0200, positioned on opposite sides of the collar 338; these sides are disclosed as being operatively connected to the first and second drapery rods 12), but does not disclose that the couplers are operatively connected to the axle.
Nonetheless, Barnes discloses a window covering system comprising an axle (180), first and second window covering operating members (roller tubes described in at least paragraph 0071), and a first coupler and a second coupler (the couplers are defined by the drive end plugs 4a described in at least paragraph 0050); wherein when in a coupled state the first coupler is operatively connected to the axle and the first window covering operating member, and the second coupler is operatively connected to  the axle and the second window covering operating member (paragraph 0095).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the couplers of Mullet to be connectable to the axle, as taught by Barnes, in order to reduce the number of parts that need to be replaced to switch the drapery rods between independent and simultaneous operating modes, so as to reduce manufacturing costs and to make operating mode switches easier.
Regarding claim 14, Mullet discloses a first bearing housing (342, on the first side of the lug 338) operatively connected to the axle and the first drapery rod [FIG. 35], and a second bearing housing (342, on the second side of the lug 338) operatively connected to the axle and the second drapery rod [FIG. 35] (paragraph 0199).
Regarding claim 15, Mullet discloses that the lug is connected to a bracket (16) which supports the lug, the first drapery rod and the second drapery rod (paragraph 0199) [FIGS. 1, 26].
Regarding claim 19, Mullet discloses a first bearing housing (342, on the first side of the lug 338) operatively connected to the first drapery rod [FIG. 35], the first bearing housing having a bearing (344) that facilitates rotation and a second bearing housing (342, on the second side of the lug 338) operatively connected to the second drapery rod [FIG. 35], the second bearing housing having a bearing (344) that facilitates rotation (paragraph 0199).
Regarding claim 20, Mullet discloses a first bearing housing (342, on the first side of the lug 338) operatively connected to the first drapery rod [FIG. 35] wherein the first bearing housing having at least one feature that connects with a feature (interlocking gear tooth arrangements; paragraph 0199) on an interior surface (166) of the first drapery rod [FIG. 34], and a second bearing housing (342, on the second side of the lug 338) operatively connected to the second drapery rod, the second bearing housing having at least one feature that connects with a feature (interlocking gear tooth arrangements; paragraph 0199) on an interior surface (166) of the second drapery rod (the gear tooth arrangement described in paragraph 0199 is shown on the exterior surface of the bushings/bearing housings 342 and engages a corresponding gear tooth arrangement on the interior surface 166 of the drapery rods) [FIG. 34].
Regarding claim 21, Mullet discloses a first bearing housing (342, on the first side of the lug 338) operatively connected to the first drapery rod [FIG. 35] and a second bearing housing (342, on the second side of the lug 338) operatively connected to the second drapery rod [FIG. 35], but does not explicitly disclose that the bearing housings are formed from a compressible material.
Nonetheless, Mullet also discloses coupling elements (174) at least partially formed of a compressible material, wherein the compressible material absorbs vibrations thereby reducing operational noises (paragraph 0101 discloses tubular members 174 formed from plastic, rubber, or composite material that serves to reduce noise of the covering).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the bearing housings of the embodiment described in paragraphs 0199-0200 and Figures 34-36 from a compressible material as disclosed in the embodiment described in paragraph 0101, in order to provide the noise reduction and flexible tolerances for the assembly in both embodiments. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 22, Mullet discloses a first shade (shade material described in at least paragraph 0026) operatively connected to the first drapery rod (via drive attachment elements 194 and idler attachment elements 186); a second shade (second shade material connected to the opposite second drapery rod) operatively connected to the second drapery rod; wherein when the first drapery rod is rotated the first shade is opened or closed; wherein when the second drapery rod is rotated the second shade is opened or closed (paragraph 0182).
Regarding claim 23, Mullet discloses a method of operating a drapery window rod covering system (the method of operation is disclosed in at least paragraphs 0098, 0132, and 0182), the steps comprising:
providing a first drapery rod (12, on the first side of the lug 338 shown in Figure 34) and a second drapery rod (12, on the second side of the lug 338 shown in Figure 34);
providing a lug (338), an axle operatively connected to the lug (the axle is defined by the shaft 336 extending from sides of the lug 338) and a first bearing housing (342, on the first side of the lug 338) and a second bearing housing (342, on the second side of the lug 338) operatively connected to the axle (via bearings 344);
installing the first drapery rod to the first bearing housing with a first coupler, and connecting the second drapery rod to the second bearing housing with a second coupler (the first and second couplers are defined by the opposing sides of the center coupler 336 shown in Figure 36 and described in paragraph 0200, positioned on opposite sides of the collar 338; these sides are disclosed as being operatively connected to the first and second drapery rods 12; paragraph 0200 and Figure 36 further disclose that the couplers are installed in the bearing housings 342), thereby facilitating simultaneous rotation of the first drapery rod and the second drapery rod (paragraph 0200).
installing the first drapery rod to the first bearing housing without a first coupler (paragraph 0199 discloses installation of the bearing housings to the respective drapery rods without couplers) [FIGS. 34, 35], and connecting the second drapery rod to the second bearing housing without a second coupler (paragraph 0199) [FIGS. 34, 35], and thereby facilitating independent rotation of the first drapery rod and the second drapery rod (paragraph 0199).
Mullet does not disclose that the first and second couplers are configured to directly connect to the drapery rods.
Nonetheless, Barnes discloses a window covering system comprising first and second window covering operating members (roller tubes described in at least paragraph 0071), and a first coupler and a second coupler (the drive end plugs 4a are described as optional in at least paragraph 0050; either drive end plugs or free rotation end plugs may be used--in the arrangement in which the rollers are configured to rotate in unison, the drive end plugs are used); wherein the first and second couplers are configured to directly connect to the first and second window covering operating members (paragraph 0080).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the couplers of Mullet to directly connect to the drapery rods, as taught by Barnes, in order to reduce the number of components needed for attachment of the couplers to the drapery rods while ensuring a secure connection between the couplers and the rods, so as to reduce manufacturing costs and to make operating mode switches easier.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet (U.S. Patent Application Publication No. 2017/0000280) in view of Barnes (U.S. Patent Application Publication No. 2010/0252211), as applied to claim 1 above, and further in view of Nichols (U.S. Patent No. 2006/0272782).
Regarding claims 3 and 4, Mullet, as modified above, discloses the lug, wherein when the lug is connected to the bracket the bracket holds the lug in a non-rotational manner (paragraph 0199), but does not disclose that it has a non-round surface.
Nonetheless, Nichols discloses a window covering assembly including a lug (346) that has a non-round exterior surface [FIGS. 30-32] such that it is held by a bracket (366, 424) in a non-rotational manner (paragraph 0098) [FIG. 29].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lug of Mullet, as modified above, to have a non-round exterior surface, as taught by Nichols, in order to provide a more secure connection between the lug and the bracket by providing a mechanical barrier preventing rotational slipping that could result in misalignment of the operating elements or derailment of the assembly.
Regarding claim 5, Mullet, as modified above, discloses the lug and the axle, but does not disclose a hub.
Nonetheless, Nichols discloses a window covering assembly including a hub (356), wherein the hub is operatively connected to a lug (346; paragraph 0098); wherein an axle (358, 420) extends through the hub [FIG. 29].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lug and axle of Mullet, as modified above, to include the hub and axle configuration taught by Nichols, in order to provide better guidance for the rotation of the axle while also enabling a more secure connection between the lug and the mounting bracket, as well as to allow for the installation of an internal coupling mechanism enabling independent rotation of the opposing drapery rods.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet (U.S. Patent Application Publication No. 2017/0000280) in view of Barnes (U.S. Patent Application Publication No. 2010/0252211), as applied to claim 12 above, and further in view of Nichols (U.S. Patent No. 2006/0272782).
Regarding claims 16 and 17, Mullet, as modified above, discloses the lug, wherein when the lug is connected to the bracket the bracket holds the lug in a non-rotational manner (paragraph 0199), but does not disclose that it has a non-round surface.
Nonetheless, Nichols discloses a window covering assembly including a lug (346) that has a non-round exterior surface [FIGS. 30-32] such that it is held by a bracket (366, 424) in a non-rotational manner (paragraph 0098) [FIG. 29].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lug of Mullet, as modified above, to have a non-round exterior surface, as taught by Nichols, in order to provide a more secure connection between the lug and the bracket by providing a mechanical barrier preventing rotational slipping that could result in misalignment of the operating elements or derailment of the assembly.
Regarding claim 18, Mullet, as modified above, discloses the lug and the axle, but does not disclose a hub.
Nonetheless, Nichols discloses a window covering assembly including a hub (356), wherein the hub is operatively connected to a lug (346; paragraph 0098); wherein an axle (358, 420) extends through the hub [FIG. 29].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lug and axle of Mullet, as modified above, to include the hub and axle configuration taught by Nichols, in order to provide better guidance for the rotation of the axle while also enabling a more secure connection between the lug and the mounting bracket, as well as to allow for the installation of an internal coupling mechanism enabling independent rotation of the opposing drapery rods.
Response to Arguments
Applicant’s arguments, filed 5/16/22, with respect to the rejection(s) of claims 1-6, 8, 10, and 11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection(s) have therefore been withdrawn. It is noted that the rejection(s) of claims 7, 9, and 20 under 35 U.S.C. 112(b) are maintained. These rejections were not specifically addressed in the remarks, and the amendments to the claims (the recitation of the terms “first feature”, “second feature”, etc.) do not adequately clarify whether or not the term “feature” should be interpreted under 35 U.S.C. 112(f).
Applicant’s arguments with respect to the rejection(s) of claim(s) 12-23 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Applicant’s argument directed to the limitations “wherein the first coupler is configured to directly contact the first drapery rod; wherein the second coupler is configured to directly contact the second drapery rod” and “wherein when in a coupled state the first coupler and the second coupler are installed in the drapery rod window covering system, the first drapery rod and the second drapery rod are operatively connected to the axle through the first coupler and the second coupler, and the first drapery rod and the second drapery rod rotate in unison” have been considered but are not found persuasive. Examiner agrees that Mullet fails to disclose direct contact or a direct connection between the couplers and the drapery rods, as shown in Figure 36, as the bushings 342 are provided between the drapery rods and the couplers. However, Barnes explicitly discloses direct contact between the couplers and the window operating members that correspond to the drapery rods of Mullet. Paragraph 0080 of Barnes recites in part “The rotation of the second end plug 4a drives the roller tube of the second roller blind (not shown) to rotate correspondingly, again by virtue of the interengagement of the splines 126 with ribs formed in the second roller tube”. The splines 126 are integral parts of the couplers 4a, and the corresponding ribs are disclosed as being formed directly in the roller tube such that they are a part of the roller tube directly. The interengagement disclosed by Barnes reads on both direct contact and a direct connection, and therefore meets the requirements of the limitation. Although Barnes is not directed to a drapery rod window system, the rejection relies upon Barnes as a modifying reference, and would not result in a modification of Mullet that replaces the drapery rods with roller tubes. Rather, the modification would result in a change in the configuration of the couplers of Mullet to directly contact or connect to the drapery rods in the same manner that the couplers of Barnes directly contact or connect to the roller tubes.
The claims are directed to the drapery rod system, or the method of operating a drapery rod system. Each of the components are only required to be present in the overall system, and not necessarily used in all of the assembled states. As currently worded, the claims do not require that the lug or the bearing housing be installed when the system is in the coupled state/first assembled state. Since Mullet, as modified by Barnes, discloses each of the claimed components as a part of the system, the limitations of the claims are met by the combination of references set forth in the above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634